DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 19, 2021 has been received and considered. By this amendment, claims 1 and 25-27 are amended and claims 1-40 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the controller controlling the emitter" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the controller controlling the emitter" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the controller controlling the emitter" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the controller" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the emitter" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the one or more blue light sources" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the one or more UVA light sources" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 15-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagenaar (U.S. 2010/0179622, previously cited). Regarding claims 1 and 22, Wagenaar discloses a system, the system comprising: an emitter 1/20/10/30 including: one or more blue light sources 4/22/304 configured to emit blue light at a therapeutic energy level at a wound or burn area of a human or animal subject, and one or more ultraviolet-A (UVA) light sources 3/21/303 configured to emit UVA light at a therapeutic energy level at the wound or burn area (see Figures 1a and 1b, 2, and 3 and paragraphs [0023], [0024], [0027], and [0028]); and a controller coupled to the emitter configured to control the therapeutic energy level of the blue light and the UVA light and one or more parameters associated with the blue light and the UVA light (see paragraphs [0004]-[0018]). The language “for healing and/or disinfecting wounds and burns”, “to produce a controllable therapeutic dose of blue light and controllable therapeutic dose of UVA light which cause a photobiomodulation effect that induces a cytokine response in cells of the wound or burn area and elicits recruitment and proliferation of cells to promote healing of the wound or burn area”, and “omits damaging wavelengths associated with ultraviolet-B (UVB) light”, is considered intended use language that fails to further define the system over that of the prior art. Furthermore, Wagenaar discloses that the controller controls the emitter to deliver the UV light with a UV erythemal weighted irradiance between 0.1 and 0.3 W/m2 to limit the health risk associated with the delivered UV light therapy (see paragraphs [0005] and [0006], and claims 1 and 10). It is respectfully submitted that such a disclosure of Wagenaar satisfies the limitation .
Regarding claim 2, Wagenaar discloses that the controller is configured to control the therapeutic energy level of the blue light and the therapeutic energy level of UVA light and one or more parameters associated with the blue light and one or more parameters associated with the UVA light (see paragraphs [0004]-[0018]). It is respectfully submitted that the language “to activate photoexcitation of intracellular accumulated chromophores and production of cytotoxic reactive oxygen species in opportunistic pathogens such that a synergistic effect of the combination of the blue light at the therapeutic energy level and the UVA light at the therapeutic energy level and the one or more parameters associated with the blue light and the one or more parameters associated with UVA light kills opportunistic pathogens in the wound or burn area to disinfect an infected wound area or an infected burn area” is intended use/functional language that fails to further define the system over that of the prior art. This recitation merely states the intended use or function of the system without reciting any structural difference.
Regarding claims 4 and 7-9, Wagenaar discloses that the one or more parameters of the blue light and the UVA light controlled by the controller include one or more of: a wavelength of the blue light, a wavelength of the UVA light, a frequency of the blue light in a range of about 0.5 Hz to about 1,000 Hz, a frequency of the UVA light in a range of about 0.5 Hz to about 1,000 Hz, one or more waveforms, including one or more of a sinewave, a square wave, a triangle wave, and/or a sawtooth wave, of the blue light, one or more waveforms, including one or more of a sinewave, a square wave, a triangle wave, and/or a sawtooth wave, of the UVA light, one or more duty cycles of the blue light, and/or one or more duty cycles of the UVA light (see Table 1).
Regarding claim 5, Wagenaar discloses that the wavelength of the blue light is in the range of about 405 nm to about 470 nm (see paragraph [0004]).
Regarding claim 6, Wagenaar discloses that the wavelength of the UVA light is in the range of about 315 nm to about 400 nm (see paragraph [0004]).
Regarding claim 15, Wagenaar discloses that the one or more blue light sources and the one or more UVA light sources are configured as a multi-emitter array (see Figures 1a, 1b, 2, and 3).
Regarding claim 16, Wagenaar discloses that the controller is configured to control the multi-emitter array to provide the blue light at the therapeutic energy level and the UVA light at the therapeutic energy level and at the one or more parameters associated with the blue light and the UVA light (see Figures 1a, 1b, 2, and 3).
Regarding claim 17, Wagenaar discloses applying the blue light and the UVA light for a predetermined amount of time at predetermined intensities/dosages (see Table 1). It is respectfully submitted that the controller is configured to shut off the one or more blue light sources and the one or more UVA sources when a predetermined therapeutic dosage of blue light and UVA light is applied, as the controller is configured to turn off after a predetermined time at a given intensity.
Regarding claims 18 and 19, Wagenaar discloses that the emitter includes one or more red light sources configured to emit red light at a therapeutic energy level at the wound or burn area (see paragraph [0011]). The language “to increase oxygenation, vascularization and recruitment of immune cells in the wound or burn area and to enhance the photoexcitation of accumulated intracellular chromophores and production of cytotoxic reactive oxygen species in opportunistic pathogens” is considered an intended use/functional recitation that fails to further define the invention over that of the prior art.
Regarding claim 20, Wagenaar discloses that the one or more blue light sources, the one or more UVA light sources, and the one or more red light sources are configured as a multi-emitter array (see Figures 1a, 1b, 2, and 3).
Regarding claim 21, Wagenaar discloses that the controller is configured to control the multi-emitter array to provide the blue light at the therapeutic energy level, the UVA light at the therapeutic energy level, and the red light at the therapeutic energy level, and one or more parameters associated with the blue light, the UVA light, and the red light (see Figures 1a and 1b, 2, and 3 and paragraphs [0011], [0023], [0024], [0027], and [0028]) .
Regarding claim 23, the recitation “the controller is configured to provide the therapeutic energy level of the blue light, the therapeutic energy level of the UVA light, and the one or more parameters associated with the blue light and the UVA light by controlling the power applied to the emitter” is considered an intended use/functional recitation that fails to define the invention over that of the prior art.
Regarding claim 24, it is respectfully submitted that the light emitting elements 3/4/21/22/303/304 can be considered “display devices” as claimed and, thus, Wagenaar provides the invention as claimed, as one of the elements may be considered the blue light emitter while another of the elements is considered a display device.
Regarding claim 25, Wagenaar discloses a system, the system comprising: an emitter 1/20/10/30 including: one or more blue light sources 4/22/304 configured to emit blue light at a therapeutic energy level at a wound or burn area of a human or animal subject, and one or more ultraviolet-A (UVA) light sources 3/21/303 configured to emit UVA light at a therapeutic energy level at the wound or burn area (see Figures 1a and 1b, 2, and 3 and paragraphs [0023], [0024], [0027], and [0028]); and a controller coupled to the emitter configured to control the therapeutic energy level of the blue light and the therapeutic energy level of the UVA light and one or more parameters associated with the blue light and one or more parameters associated with the UVA light (see paragraphs [0004]-[0018]). The language “for healing and/or disinfecting wounds and burns”, “to produce a controllable therapeutic dose of the blue light and a controllable therapeutic dose UVA light which activates photoexcitation of intracellular accumulated chromophores in the production of cytotoxic reactive oxygen species in opportunistic pathogens such that a synergistic 2 to limit the health risk associated with the delivered UV light therapy (see paragraphs [0005] and [0006], and claims 1 and 10). It is respectfully submitted that such a disclosure of Wagenaar satisfies the limitation “wherein the controller controlling the emitter including the one or more blue light sources and the one or more UVA light sources omits damaging wavelengths associated with ultraviolet-B (UVB) light” because the controlling of the emission to be within the appropriate erythemal weighted irradiance omits, or doesn’t apply, signals associated with damage.
Regarding claim 26, Wagenaar discloses a system, the system comprising: an emitter 1/20/10/30 including: one or more blue light sources 4/22/304 configured to emit blue light at a therapeutic energy level at a wound or burn area of a human or animal subject, and one or more ultraviolet-A (UVA) light sources 3/21/303 configured to emit UVA light at a therapeutic energy level at the wound or burn area (see Figures 1a and 1b, 2, and 3 and paragraphs [0023], [0024], [0027], and [0028]); and a controller coupled to the emitter configured to control the therapeutic energy level of the blue light and the therapeutic energy level of the UVA light and one or more parameters associated with the blue light and one or more parameters associated with the UVA light (see paragraphs [0004]-[0018]). The language “for healing and/or disinfecting wounds and burns”, “to produce a controllable therapeutic dose of the blue light and a controllable therapeutic dose of UVA light which causes a photobiomodulation effect in order to induce a cytokine response in cells of the wound or burn area to elicit recruitment and proliferation of cells to 2 to limit the health risk associated with the delivered UV light therapy (see paragraphs [0005] and [0006], and claims 1 and 10). It is respectfully submitted that such a disclosure of Wagenaar satisfies the limitation “wherein the controller controlling the emitter including the one or more blue light sources and the one or more UVA light sources omits damaging wavelengths associated with ultraviolet-B (UVB) light” because the controlling of the emission to be within the appropriate erythemal weighted irradiance omits, or doesn’t apply, signals associated with damage.
Regarding claim 27, Wagenaar discloses a method for healing and/or disinfecting wounds and burns (acne is considered a “wound”), the method comprising: applying blue light at a therapeutic energy level at a wound or burn area of a human or animal subject (see Figures 1a, 1b, 2, and 3 and paragraphs [0023], [0024], [0027], and [0028]); applying ultraviolet-A (UVA) light at a therapeutic energy level at the wound or burn area (see Figures 1a, 1b, 2, and 3 and paragraphs [0023], [0024], [0027], and [0028]); and controlling the therapeutic energy level of the blue light and the therapeutic energy level of the UVA light and one or more parameters associated with the blue light and one or more parameters associated with the UVA light (see paragraphs [0023], [0024], [0027], and [0028] and Table 1). It is respectfully submitted that the 2 to limit the health risk associated with the delivered UV light therapy (see paragraphs [0005] and [0006], and claims 1 and 10). It is respectfully submitted that such a disclosure of Wagenaar satisfies the limitation “wherein the controller controlling the emitter including the one or more blue light sources and the one or more UVA light sources omits damaging wavelengths associated with ultraviolet-B (UVB) light” because the controlling of the emission to be within the appropriate erythemal weighted irradiance omits, or doesn’t apply, signals associated with damage.
Regarding claim 28, the recitation “in which controlling the therapeutic energy level of the blue light and one or more parameters associated the UVA light and the one or more parameters associated with the blue light and the UVA light activates photoexcitation of intracellular accumulated chromophores and the production of cytotoxic reactive oxygen species in the opportunistic pathogens such that a synergistic effect of the combination of the blue light at the therapeutic energy level and the UVA light at the therapeutic energy level and the UVA light at the therapeutic energy level and the one or more parameters associated with the blue light and the one or more parameters associated with UVA light kills opportunistic pathogens in the wound or burn area to disinfect an infected wound area or an infected burn area” fails to further limit the claimed invention, as it merely recites the intended result of the method steps, rather than any method steps to be performed.
Regarding claims 29 and 33-37, Wagenaar discloses controlling one or more of: a wavelength of the blue light, a wavelength of the UVA light, a frequency of the blue light in a range of about 0.5 Hz to about 1,000 Hz, a frequency of the UVA light in a range of about 0.5 Hz to about 1,000 Hz, one or more waveforms, including one or more of a sinewave, a square wave, a triangle wave, and/or a sawtooth wave, of the blue light, one or more waveforms, including one or more of a sinewave, a square wave, a triangle wave, and/or a sawtooth wave, of the UVA light, one or more duty cycles of the blue light of 25%, 50%, or 75% duty cycle, and/or one or more duty cycles of the UVA light of 25%, 50%, or 75% duty cycle (see Table 1).
Regarding claim 31, Wagenaar discloses that the wavelength of the blue light is in the range of about 405 nm to about 470 nm (see paragraph [0004]).
Regarding claim 32, Wagenaar discloses that the wavelength of the UVA light is in the range of about 315 nm to about 400 nm (see paragraph [0004]).
Regarding claim 38, Wagenaar discloses applying red light at a therapeutic energy level and one or more parameters associated with the red light at the wound or burn area (see paragraph [0011]).
Regarding claim 39, the language “to increase vascularization and recruitment of immune cells of the wound area and oxygenation in the cells of the wound or burn area to enhance the photobiomodulation and/or the photoexcitation of intracellular chromophores and production of cytotoxic reactive oxygen species in opportunistic pathogens” is not considered to further limit the claim as it is directed to the intended result of the performed method steps, rather than to the method itself.
Regarding claim 40, Wagenaar discloses that the therapeutic energy level of the blue light, the therapeutic energy level of the UVA light, and the one or more parameters associated with the one blue light and one or more parameters associated with the UVA light is controlled by adjusting a power level applied to one or more blue light sources and one or more UVA light sources (see paragraphs [0023], [0024], [0027], and [0028] and Table 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenaar (U.S. 2010/0179622, cited above) in view of Harth et al. (U.S. 2003/0216795, previously cited). Regarding claims 10-12, Wagenaar discloses the invention substantially as claimed, but fails to disclose that the controller is configured to control the one or more blue light sources and the one or more UVA light sources to emit the blue light and the UVA light as pulsed light, continuous light, or a combination of pulse light and continuous light. Harth teaches an apparatus and method of treating acne by delivering blue and UVA light as pulsed, continuous, or a combination of pulsed KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 13 and 14, Wagenaar fails to disclose one or more duty cycles of blue light and UVA light of a 25% duty cycle, a 50% duty cycle, or a 75% duty cycle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagenaar in view of Harth to include one or more duty cycles of blue light and UVA light of a 25% duty cycle, a 50% duty cycle, or a 75% duty cycle, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.
Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive. Regarding the rejection of the claims as being anticipated by Wagenaar, the Applicant argues that Wagenaar fails to disclose “wherein the controller controlling the emitter including the one or more blue light sources and the one or more UVA light sources omits damaging wavelengths associated with ultraviolet-B (UVB) light.” The Applicant argues that Wagenaar discloses applying both UVA and UVB light and the UVB light applied by Wagenaar is damaging. As discussed above, the recitation “omits damaging wavelengths associated with ultraviolet-B (UVB) light” is an intended use recitation that fails to further limit the claimed invention. Furthermore, the recitation in the claim of omitting “damaging wavelengths associated with ultraviolet-B (UVB) light” is understood to mean that UVB light can be applied, but cannot be damaging. As such, it is respectfully submitted that the discussion of Wagenaar of controlling the emitter to deliver the UV light with a UV erythemal weighted irradiance between 0.1 and 0.3 W/m2 to limit the health risk associated with the delivered UV light therapy satisfies the claim limitations because the UVA and UVB light delivered by Wagenaar is not “damaging”. For at least the reasons given above, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792